            Case 1:19-cr-00018-ABJ Document 78 Filed 04/15/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                   Case No.: 1:19-CR-00018-ABJ


UNITED STATES OF AMERICA,

                Plaintiff,

v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/


                                                ORDER

         Before the Court is Roger J. Stone’s Motion to Enjoin his Prosecution [Dkt. #71]. The

Court, having considered the Defendant’s motion and otherwise being fully advised, finds that

the Defendant’s Indictment is a result of actions taken by a Special Counsel whose appointment

was in violation of Article I, § 9, cl. 7 of the United States Constitution.

      Therefore, it is ORDERED AND ADJUGED that the prosecution against the Defendant is

enjoined.

         DONE AND ORDERED in Washington, DC, this _____ day of _____, 2019.



                                                               _______________________________

                                                               AMY BERMAN JACKSON
                                                               United States District Judge

DATE:

cc:      all counsel of record
